Citation Nr: 0208256	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-32 908	)	DATE
	)
	)
                      
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for thyroid disease, 
claimed to be due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD


E. Ward, Associate Counsel
REMAND

The veteran served on active duty from June 1943 to January 
1946.  This appeal is from a December 1995 RO rating decision 
holding that the veteran's claim was not well grounded.  The 
appeal was denied by the Board in February 1999.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which in July 2001 vacated and remanded the 
appeal to the Board for further consideration in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
Supp. 2001).  In June 2002 the veteran's representative 
requested that the claims folder be returned to the RO for 
review and presentation of argument.  Accordingly, the case 
is remanded to the RO for the following action:

1.  The RO should review the case and 
take such further action as is dictated 
by the VCAA.

2.  The veteran's representative should 
be afforded an opportunity to present 
argument.

3.  The veteran and his representative 
are hereby informed that the Board member 
who heard his testimony in September 1998 
is no longer with the Board.  He has the 
right to another hearing if he so 
desires.  See 38 C.F.R. § 20.707 (2001).  
He may choose a hearing before a Board 
member at the RO (in person or by 
videoconference) or a hearing at the 
Board in Washington DC.  If, upon return 
of the file to the Board after completion 
of the action in paragraphs 1 and 2, he 
has not expressed a desire for another 
hearing, the Board will proceed on the 
assumption he has waived his right to 
another hearing.

Thereafter, the case should be returned to the Board, 
following completion of the usual appellate procedures.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





